DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s amendments to the instant claims, all previous rejections under 35 U.S.C 112 and objections to the instant drawings are withdrawn.  However, Applicant's arguments regarding prior art rejections, filed 26 April 2022 have been fully considered but they are not persuasive. Applicant’s argument is primarily focused on the Guertin reference, in combination with the AAPA and Upchurch.  Applicant argues that one skilled in the art would have no reason to consult Guertin’s teachings regarding a hose coupling mechanism for boats, recreational vehicles and campers, which is essentially alleging that Guertin is nonanalogous art and that the Examiner used impermissible hindsight.  The Examiner respectfully disagrees for numerous reasons.  In response to applicant's argument that Guertin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the connection of pipes/conduits/tubes, which are ubiquitous in all types of arts, and one of ordinary skill in the connection of pipes/conduits/tubes, via threaded connectors, whether working within making piping/conduit/tube connections in the chromatography art, or any other art, would be aware of such teachings of the Guertin reference, which clearly teaches the recited limitations regarding first and second connecting parts and associated threading in screw parts thereof, being in opposite directions with respect to the first and second parts, tightening or loosening both the first and second connecting parts with respect to the tube/pipe/conduit ends, as recited in claims 1 and 2.  Guertin clearly discloses this functionality and capabilities, and Fig. 1 of Guertin clearly indicates that only portion (10) is rotated to tighten or loosen the first and second connecting parts of portion (10) (see para 0079), since the threading in the screw parts of portion (10) are in opposite directions.  Guertin clearly discloses that connection and disconnection of conduits/tubes/pipes in conventional piping/tubes/conduits is cumbersome and difficult, and is simple and easy to install and uninstall, among other advantages (see Background and Summary).  Furthermore, it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  In the instant case, the Guertin reference is classified in CPC F16L 15/00, which is titled: “Screw-threaded joints” for “Pipes, Joints or fittings for pipes” which includes other prior art references related to chromatography systems classified therein.  As, such, one of ordinary skill in the art, as of the effective filing date, would be made aware of the teachings of the Guertin reference, and consult variations and teachings of threaded connections related to chromatography systems, or any other type of piping/conduit/tubing systems conducting fluids therein. Thus, in Summary, the Guerin reference and its teachings which are directed to pipe/conduit/tube and screw-threaded joints, employed in the chromatography art, as well as numerous other applications/arts, and, as such, is an analogous art reference, and evidence that the Examiner has not resorted to impermissible hindsight analysis in employing the teachings of Guertin, as alleged by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) and U.S. 2002/0070547 to Guertin.  AAPA discloses a conventional/known column exchange mechanism(s) including a column, having threads at both ends thereof, and associated first and second connecting parts having screw parts with screws for fixing/coupling ends of the column, via the threads on the ends of the column (see instant published specification para 0002).  AAPA does not explicitly disclose that the column’s threads are inward-facing threads at the both ends (note: it is irrelevant if the threads on the column are “inward-facing” or “outward-facing” provided the corresponding threads of connecting parts are matched to these “facing” threads and thus are constructed to tighten or loosen with a rotation of the column in a single/one direction); and the first and second connecting parts each include screw parts having out-ward facing threads constructed to engage with the in-ward facing threads of one of the respective ends of the column; and a thread direction of the screw part of the first connecting part and a thread direction of the screw part of the second connecting part are opposite directions with respect to each other, such that a rotation of the column in one direction with respect to both the first connecting part and the second connecting part tightens or loosens both the first connecting part and the second connecting part with respect to the column ends (as recited in instant independent claim 1); wherein a relationship between the inward facing threads at both ends of the column is that directions in which the inward facing threads are to be tightened with respect to the column are opposite directions with respect to each other (as recited in instant dependent claim 2).  Guertin discloses a conduit/pipe/tube coupling exchange mechanism/system (see entire reference), wherein first/right and second/left joining parts/adapters (20, 30) are coupled to conduit/section (10), wherein the conduit/section has threads that are inward-facing at both ends, allowing coupling for the first and second joining parts thereto. the first and second joining parts having, respectively, one left-hand threaded and the other right-hand threaded, thus the screw of the screw part of the first joining part is to be turned to tighten the same and the direction in which the screw of the screw part of the second joining part is to be turned to tighten are in opposite directions; and thus, wherein, the relationship between the inward-facing threads at both ends of the coupling is that the direction in which the threads are to be turned to tighten the same are in opposite directions, meeting all the remaining limitations recited in claims 1 and 2.  It would have been obvious to modify the column threading, as well as the threading of the first and second joining parts of the column exchange mechanism disclosed by AAPA, such that the threading of the column engages the two threadings of the first and second joining parts simultaneously, tightening on both, by rotating the column in one direction, thus providing a fluid-tight seal, and facilitate maintenance and repair of the column, first and second joining parts, minimizing the need to employ many single-use parts and increase the options of the owner/repairer in system choices (i.e. additional columns and joining parts) by providing a common column while accommodating parts differences through the modification of adapters (see para 0064), and employment of single tool to rotate the column in one direction, thus providing for quick connection and disconnection of the column and the first and second joining parts.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,736,036 to Upchurch et al. and U.S. 2002/0070657 to Guertin.  Upchurch et al. disclose a conventional/known column exchange mechanism(s) (see entire reference) including a column (15), having threads at both ends thereof, first and second joining parts (46, 50b)  having screw parts with screws for fixing/coupling ends of the column.  Upchurch et al. do not explicitly disclose that the column’s threads are inward-facing threads at the both ends (note: it is irrelevant if the threads on the column are “inward-facing” or “outward-facing” provided the corresponding threads of connecting parts are matched to these “facing” threads and thus are constructed to tighten or loosen with a rotation of the column in a single/one direction); and the first and second connecting parts each include screw parts having out-ward facing threads constructed to engage with the in-ward facing threads of one of the respective ends of the column; and a thread direction of the screw part of the first connecting part and a thread direction of the screw part of the second connecting part are opposite directions with respect to each other, such that a rotation of the column in one direction with respect to both the first connecting part and the second connecting part tightens or loosens both the first connecting part and the second connecting part with respect to the column ends (as recited in instant independent claim 1); wherein a relationship between the inward facing threads at both ends of the column is that directions in which the inward facing threads are to be tightened with respect to the column are opposite directions with respect to each other (as recited in instant dependent claim 2).  Guertin discloses a conduit/pipe/tube coupling exchange mechanism/system (see entire reference), wherein first/right and second/left joining parts/adapters (20, 30) are coupled to conduit/section (10), wherein the conduit/section has threads that are inward-facing at both ends, allowing coupling for the first and second joining parts thereto. the first and second joining parts having, respectively, one left-hand threaded and the other right-hand threaded, thus the screw of the screw part of the first joining part is to be turned to tighten the same and the direction in which the screw of the screw part of the second joining part is to be turned to tighten are in opposite directions; and thus, wherein, the relationship between the inward-facing threads at both ends of the coupling is that the direction in which the threads are to be turned to tighten the same are in opposite directions, meeting all the remaining limitations recited in claims 1 and 2.  It would have been obvious to modify the column threading, as well as the threading of the first and second joining parts of the column exchange mechanism disclosed by Upchurch et al., such that the threading of the column engages the two threadings of the first and second joining parts simultaneously, tightening on both, by rotating the column in one direction, thus providing a fluid-tight seal, and facilitate maintenance and repair of the column, first and second joining parts, minimizing the need to employ many single-use parts and increase the options of the owner/repairer in system choices (i.e. additional columns and joining parts) by providing a common column while accommodating parts differences through the modification of adapters (see para 0064), and employment of single tool to rotate the column in one direction, thus providing for quick connection and disconnection of the column and the first and second joining parts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861